EXHIBIT 21 Subsidiaries of the Registrant State or Jurisdiction of Name Incorporation CAFMC, LLC Delaware C.S.A.C., Inc. Delaware C.S.F., Corp. Delaware C.S.I.C., Inc. Delaware Catalog Fulfillment Co, Inc. Arizona Catalog Receivables, LLC Delaware Catalog Seller, LLC Delaware Catherines C.S.A.C., Inc. Delaware Catherines C.S.I.C., Inc. Delaware Catherines Direct, LLC Delaware Catherines of California, Inc. California Catherines of Nevada, Inc. Nevada Catherines of Pennsylvania, Inc. Tennessee Catherines Partners-Washington, G.P. Washington Catherines Partners-Indiana, L.L.P. Indiana Catherines Stores Corporation Tennessee Catherines Stores of Indiana, Inc. Indiana Catherines Stores of Texas, Inc. Texas Catherines Woman Delaware, Inc. Delaware Catherines Woman Michigan, Inc. Michigan Catherines, Inc. Delaware Catherines.com, Inc. Tennessee CCTM, Inc. Delaware Charm-Fin Stores, Inc. Delaware Charming Direct, Inc. Delaware Charming J V, Inc. Delaware Charming Shoppes Interactive, Inc. Delaware Charming Shoppes of Delaware, Inc. Pennsylvania Charming Shoppes Outlet Stores, LLC Delaware Charming Shoppes Receivables Corp. Delaware Charming Shoppes (S) PTE LTD Hong Kong Charming Shoppes Seller, Inc. Delaware Charming Shoppes Street, Inc. Delaware Charming Shoppes Voucher Receivables, Inc. Delaware Charming.com, Inc. Delaware Chestnut Acquisition Sub, Inc. Delaware Crosstown Traders, Inc. Delaware CS Insurance Ltd. Bermuda CS Investment Company Delaware CSD Acquisition Corp. Delaware CSGC, Inc. Ohio CSI Charities, Inc. Pennsylvania CSI Industries, Inc. Delaware CSI Trade Services, Ltd. Hong Kong CSI-DR, Inc. Dominican Republic CSIM, Inc. Delaware CSPE, LLC Pennsylvania Ericool Co. Ltd. Hong Kong Evatone Trading Ltd. Hong Kong Fashion Bug of California, Inc. California Fashion Bug Direct, LLC Delaware Fashion Service Corp. Delaware Fashion Service Fulfillment Corporation Delaware FB Apparel, Inc. Indiana FB Clothing, Inc. Indiana FB Distro, Inc. Indiana FB Distro Distribution Center, LLC Delaware FB Distro SM, Inc. Indiana FBFMC, LLC Delaware Fashion Bug Retail Companies, Inc. Delaware Figi’s Business Services, Inc. Wisconsin Figi’s Gift Box, Inc. Wisconsin Figi’s Gifts, Inc. Wisconsin Figi’s, Inc. Wisconsin Figi’s Mail Order Gifts, Inc. Wisconsin FSHC, Inc. Delaware Home ETC, Inc. Delaware Huambo Limited Hong Kong KAFCO Development Co., Inc. Pennsylvania Kirkstone Ltd. Hong Kong KS Investments Ltd. Bermuda Lane Bryant Direct, LLC Delaware Lane Bryant of Pennsylvania, Inc. Pennsylvania Lane Bryant Purchasing Corp. Ohio Lane Bryant, Inc. Delaware Lane Bryant Woman Catalog, Inc. Delaware LBFMC, LLC Delaware LB International Licensing, Inc. Delaware Modern Woman Catalog Inc. Delaware Modern Woman Holdings, Inc. Delaware Modern Woman, Inc. Michigan Modern Woman Specialty, Inc. California Outlet Division Management Co., Inc. Delaware Outlet Division Store Co., Inc. Delaware Petite Sophisticate, Inc. Delaware Petite Sophisticate Management Co., Inc. Delaware PSTM, Inc. Delaware Rose Merge Sub, Inc. Tennessee Saddle Sound Company Limited Hong Kong Sentani Trading Ltd. Hong Kong Shoetrader, Inc. Pennsylvania Sierra Nevada Factoring, Inc. Nevada Sonsi, Inc. Delaware Spirit of America, Inc. Delaware Spirit of America National Bank Ohio Trimoland Limited Hong Kong White Marsh Distribution, LLC Maryland Winks Lane, Inc. Pennsylvania Yardarm Trading Ltd. Hong Kong 2638 Other companies(1) Various Consists primarily of consolidated wholly-owned subsidiary companies that have done, are doing, or will be doing business as retail women’s apparel stores under our Fashion Bug, Fashion Bug Plus, Catherines, Lane Bryant, Lane Bryant Outlet, Petite Sophisticate, and Petite Sophisticate Outlet brand names.
